 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 3663 
 
AN ACT 
To amend title XVIII of the Social Security Act to delay the date on which the accreditation requirement under the Medicare Program applies to suppliers of durable medical equipment that are pharmacies. 
 
 
1.Extension of Medicare DME accreditation deadline for certain pharmacies 
(a)In generalSection 1834(a)(20)(F)(i) of the Social Security Act (42 U.S.C. 1395m(a)(20)(F)(i)) is amended by inserting before the semicolon the following: , except that the Secretary shall not require under this clause pharmacies to obtain such accreditation before January 1, 2010.  
(b)ConstructionNothing in subsection (a) shall be construed as affecting the application of an accreditation requirement for pharmacies to qualify for bidding in a competitive acquisition area under section 1847 of the Social Security Act (42 U.S.C. 1395w–3).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
